DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim 5 was objected to because of informalities.  Applicant has amended claim 5 for correction, therefore the objection to claim 5 is withdrawn.
3.	Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US2015/0339589).  Claims 1 and 11 are independent.
	Applicant has amended claim 1 to include the limitations “determine a degree of interest as a function of a user parameter; and generate, using the spatial location and the degree of interest, the directional alert, wherein the directional alert comprises a communication of interest”.  Independent claim 11 has been amended in a corresponding fashion. Examiner agrees with Applicants argument that the amended claims overcome Fisher.
Applicant’s arguments, filed 12 August 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667